Exhibit 10.2

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

[Dealer]

[__________], 2018

To: Okta, Inc.

Attention: William E. Losch, Chief Financial Officer

Telephone No.:    (800) 588-1656

Facsimile No.:     [(    )     -    ]

 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Okta, Inc. (“Company”) to
[Dealer] (“Dealer”) as of the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. Each party agrees that, as to the subject
matter and terms of the Transaction to which this Confirmation relates, this
Confirmation together with the Agreement (as defined below) shall supersede all
prior or contemporaneous written or oral communications between Company and
Dealer.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), and (ii) the
election of US Dollars (“USD”) as the Termination Currency) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

   [__________], 2018

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption



--------------------------------------------------------------------------------

   “Settlement Terms” below. For the purposes of the Equity Definitions, each
reference to a Warrant herein shall be deemed to be a reference to a Call
Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The Class A common stock of Company, par value USD 0.0001 per share (Exchange
symbol “OKTA”)

Number of Warrants:

   [_______]1. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD [______].    Notwithstanding anything to the contrary in the Agreement,
this Confirmation or the Equity Definitions, in no event shall the Strike Price
be subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD [______]2, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

   USD [______]

Premium Payment Date:

   [__________], 2018

Exchange:

   The Nasdaq Global Select Market

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall in good faith and in a
commercially reasonable manner,

 

1  This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by (ii)
the initial Conversion Rate, multiplied by (iii) the applicable percentage for
Dealer.

2  Insert the greater of (i) book value of the Shares on the Trade Date and (ii)
the closing price of the Shares on the Trade Date.

 

2



--------------------------------------------------------------------------------

   (i) make adjustments, if applicable, to the Daily Number of Warrants or shall
reduce such Daily Number of Warrants to zero for which such day shall be an
Expiration Date and shall designate a Scheduled Trading Day or a number of
Scheduled Trading Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date
and (ii) if the Daily Number of Warrants for such Disrupted Day is not reduced
to zero, determine the Settlement Price for such Disrupted Day based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day; and provided further
that if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

First Expiration Date:

   [DATE], 2023 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines in its commercially reasonable discretion is
material.”      Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the words
“Scheduled Closing Time” in the fourth line thereof.

 

3



--------------------------------------------------------------------------------

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method Election:

   Applicable; provided that (i) references to “Physical Settlement” in
Section 7.1 of the Equity Definitions shall be replaced by references to “Net
Share Settlement”; (ii) Company may elect Cash Settlement only if Company
represents and warrants to Dealer in writing on the date of such election that
(A) Company is not in possession of any material non-public information
regarding Company or the Shares, (B) Company is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Company at their fair valuation exceed
the liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business of Company, and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature and (iii) the same election of settlement method shall
apply to all Expiration Dates hereunder.

Electing Party:

   Company.

Settlement Method Election Date:

   The second Scheduled Trading Day immediately preceding the First Expiration
Date.

Default Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number.

 

4



--------------------------------------------------------------------------------

   Section 9.7 of the Equity Definitions is hereby amended by (i) replacing the
words “Number of Shares to be Delivered” with the words “Share Delivery Quantity
(assuming no rounding thereof)” in the second and third lines thereof and
(ii) deleting the parenthetical in clause (a) thereof.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Cash Settlement:

   If Cash Settlement is applicable, on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page OKTA <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable or is manifestly incorrect,
the market value of one Share on such Valuation Date, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent, in good faith, determines that such Expiration Date
shall be an Expiration Date for fewer than the otherwise applicable Daily Number
of Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent in a
commercially reasonable manner based on such sources as it deems appropriate
using a volume-weighted methodology, for the portion of such Valuation Date for
which the Calculation Agent determines there is no Market Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

Other Applicable Provisions:

   If Net Share Settlement is applicable, the provisions of Sections 9.1(c),
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

 

5



--------------------------------------------------------------------------------

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants, and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation,
Section 9(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

 

6



--------------------------------------------------------------------------------

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof; provided
further that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(h)(ii)(A) of this Confirmation, Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the fifth and sixth lines
shall be deleted in their entirety and replaced with the words “effect on the
Warrants of such Announcement Event solely to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or the
Warrants whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event,”,
and (z) for the avoidance of doubt, the Calculation Agent shall determine
whether the relevant Announcement Event has had a material effect on the
Transaction (and, if so, adjust the terms of the Transaction accordingly in a
commercially reasonable manner) on one or more occasions on or after the date of
the Announcement Event up to, and including, any Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 20% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the

 

7



--------------------------------------------------------------------------------

   intention to enter into a Merger Event or Tender Offer or an Acquisition
Transaction, (ii) the public announcement by Issuer of an intention to solicit
or enter into, or to explore strategic alternatives or other similar undertaking
that may include, a Merger Event or Tender Offer or an Acquisition Transaction
or (iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) adding the phrase “and/or Hedge Position” after
the word “Shares” in clause (X) thereof and (iii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption,
effectiveness or promulgation of new regulations authorized or mandated by
existing statute)” at the end of clause (A) thereof.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

8



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two sentences at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

   For the avoidance of doubt, if (x) the Hedging Party is unable, after using
commercially reasonable efforts, to borrow (or maintain a borrowing of) Shares
with respect to the Transaction in an amount equal to the Hedging Shares (not to
exceed the number of Shares underlying the Transaction) at a rate equal to or
less than the Maximum Stock Loan Rate (it being understood that the rate to
borrow Shares shall be determined by the Hedging Party assuming the Hedging
Party maintains a commercially reasonable share borrowing arrangement) or
(y) the Hedging Party would incur a rate to borrow Shares in respect of the
Transaction that is greater than the Initial Stock Loan Rate (it being
understood that the rate to borrow Shares shall be determined by the Hedging
Party assuming the Hedging Party maintains a commercially reasonable share
borrowing arrangement), then such inability or incurrence, as the case may be,
shall be governed by Section 12.9(b)(iv) of the Equity Definitions or
Section 12.9(b)(v) of the Equity Definitions, as applicable, and
Section 12.9(b)(iii) of the Equity Definitions shall not apply to such inability
or incurrence.

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by the Hedging Party assuming the Hedging Party maintains a
commercially reasonable share borrowing arrangement. For the avoidance of doubt,
if an event occurs that constitutes both an Increased Cost of Stock Borrow and a
Loss of Stock Borrow, in respect of such event, the provisions set forth in
Section 12.9(b)(iv) of the Equity Definitions shall apply, and the provisions
set forth in Section 12.9(b)(v) of the Equity Definitions shall not apply.

 

9



--------------------------------------------------------------------------------

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by the Hedging Party assuming the Hedging Party maintains a
commercially reasonable share borrowing arrangement.

Initial Stock Loan Rate:

   0 basis points until [DATE], 2023 and 25 basis points thereafter.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer; provided that following the occurrence and during the continuation of
an Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect
to which Dealer is the Defaulting Party, (i) Dealer may designate a nationally
or internationally recognized third-party dealer with expertise in
over-the-counter corporate equity derivatives (an “Equity Derivatives Dealer”)
that is not an affiliate of Dealer and with respect to which no event of the
type described in Section 5(a)(vii) of the Agreement is ongoing to replace
Dealer as Calculation Agent, or (ii) if Dealer does not so designate any
replacement Calculation Agent by the 10th Exchange Business Day following the
date a calculation or determination is required to be made hereunder by the
Calculation Agent and no such calculation or determination is made, Company
shall have the right to designate an independent Equity Derivatives Dealer to
replace Dealer as Calculation Agent and, in each case, the parties shall work in
good faith to execute any appropriate documentation required by such replacement
Calculation Agent.    Any judgment, determination or calculation by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Company, the Calculation Agent shall
promptly provide to Company by e-mail to the e-mail address provided by Company
in such request a report (in a commonly used filed format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any assumptions used in making

 

10



--------------------------------------------------------------------------------

  

such determination or calculation), it being understood that the Calculation
Agent shall not be obliged to disclose any confidential or proprietary models or
any confidential or proprietary information used by it for such determination or
calculation.

 

5. Account Details.

 

  (a) Account for payments to Company: To be advised.

Account for delivery of Shares from Company: To be advised.

 

  (b) Account for payments to Dealer: To be advised.

Account for delivery of Shares to Dealer: To be advised.

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [            ]

 

7. Notices.

 

  (a) Address for notices or communications to Company:

Okta, Inc.

301 Brannan Street

San Francisco, California 4107

Attention: William E. Losch, Chief Financial Officer

Telephone No.: (800) 588-1656

Facsimile No.: [                ]

with a copy to:

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention:            Yoel Kranz

Telephone:          (212) 813-8831

Facsimile:           (212) 355-3333

Email:                 ykranz@goodwinlaw.com

 

  (b) Address for notices or communications to Dealer:

[Dealer]

[Dealer Address/Contact/Email]

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”) dated as of [__], 2018, among
Company and [                ] and [                ], as representatives of the
initial purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as if set

 

11



--------------------------------------------------------------------------------

forth herein. Company hereby further represents and warrants to Dealer on the
date hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(d), at all times until termination of the
Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Counterparty’s (i) Registration
Statement on Form S-1, as filed with the Securities and Exchange Commission
(“SEC”) on April 5, 2017, (ii) Quarterly Report on Form 10-Q, filed with the SEC
on September 8, 2017, and (iii) Current Report on Form 8-K, filed with the SEC
on December 6, 2017, to which Company or any of its subsidiaries is a party or
by which Company or any of its subsidiaries is bound or to which Company or any
of its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

  (c) To Company’s knowledge, no consent, approval, authorization, or order of,
or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

  (d) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. Company represents and warrants to Dealer that
the Maximum Number of Shares is equal to or less than the number of authorized
but unissued Shares of Company that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Number of Shares (such Shares, the
“Available Shares”). Company shall not take any action to decrease the number of
Available Shares below the Maximum Number of Shares without Dealer’s prior
consent (such consent not to be unreasonably withheld, conditioned or delayed).

 

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g) Company is not, on the date hereof aware of any material non-public
information with respect to Company or the Shares.

 

12



--------------------------------------------------------------------------------

  (h) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (i) Company acknowledges that the board of directors of Company has granted
the approval necessary to cause the restrictions set forth in Section 203 of the
Delaware General Corporation Law (the “Business Combinations Statute”) to be
inapplicable to the Transaction, including, without limitation, transactions in,
or linked to Company’s securities to be effected by Dealer in connection with
hedging the Transaction, and as a result neither Dealer nor any of its
affiliates or associates shall be subject to the restrictions in the Business
Combinations Statute as an “interested stockholder” of Company by virtue of
(i) its entry into the Transaction or (ii) any act that Dealer may take in
furtherance of the Transaction (including without limitation the hedging
transactions to be effected by Dealer or its affiliates in connection with the
Transaction).

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation; provided that any such opinion of counsel may
contain customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions. Delivery
of such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b) Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [__]3 million (in the case of the first such notice) or
(ii) thereafter more than [__]4 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all commercially
reasonable losses (including losses relating to Dealer’s commercially reasonable
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and commercially reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person actually may
become subject to, as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable commercially reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person as a result of Company’s failure to provide Dealer with a
Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the commercially reasonable fees

 

 

3  Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%.

4 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice.

 

13



--------------------------------------------------------------------------------

  and expenses of such counsel related to such proceeding. Company shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any commercially reasonable loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, (i) without Company’s consent, transfer or assign all or any part of
its rights or obligations under the Transaction to any affiliate of Dealer, and
(ii) with Company’s consent (such consent not to be unreasonably withheld),
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, in each case, that (x) Company will
not be required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Company would
have been required to pay to Dealer in the absence of such transfer or
assignment as determined as of the date of such transfer or assignment, and
(y) Dealer shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Company, including to permit Company to determine that the result
described in the immediately preceding clause (x) of this proviso will not occur
upon or after such transfer and assignment. If at any time at which (A) the
Section 16 Percentage exceeds 8.5%, (B) the Warrant Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B), or (C), an “Excess
Ownership Position”), Dealer, acting in good faith, is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Warrants
to a third party on pricing terms reasonably acceptable to Dealer and within a
time period reasonably acceptable to Dealer such that no Excess Ownership
Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. Dealer shall notify Company of an Excess Ownership Position
with respect to which it intends to seek a transfer or assignment as soon as
reasonably practicable after becoming aware of such Excess Ownership Position.
In the event that Dealer so designates an Early Termination Date with respect to
a Terminated Portion, a payment shall be made pursuant to

 

14



--------------------------------------------------------------------------------

  Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and
(B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
(other than any Form 13F, Schedule 13D or Schedule 13G filing under the Exchange
Act) or other requirements (including obtaining prior approval from any person
or entity, but excluding any such requirement in respect of which prior approval
has been obtained) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company only to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares, then the Calculation
Agent will in a commercially reasonable manner adjust any of the Strike Price,
Number of Warrants, Daily Number of Warrants and Expiration Dates to preserve
the fair value of the Warrants after taking into account such dividend.

 

  (g) Role of Agent. [Insert Any Dealer Agency Language, If Applicable]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

15



--------------------------------------------------------------------------------

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “a material” in the
fifth line thereof, (x) adding the phrase “or Warrants” after the words “the
relevant Shares” in the same sentence, (y) deleting the words “diluting or
concentrative” in the sixth to last line thereof and (z) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative effect on the
theoretical value of” and replacing them with the words “that is the result of a
corporate action by Company that has a material economic effect on”; and adding
the phrase “or Warrants” at the end of the sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in a
commercially reasonable manner.” and (4) deleting clause (X) in the final
sentence.

 

  (G) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other in a commercially
reasonable manner.”

 

16



--------------------------------------------------------------------------------

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, its wholly owned subsidiaries and its and their
employee benefit plans, becomes the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the Shares (or such other
common equity into which the Shares have been reclassified) representing more
than 50% of the voting power of the Shares (or such other common equity into
which the Shares have been reclassified) and files a Schedule TO (or any
successor schedule, form or report) or any schedule, form or report under the
Exchange Act disclosing that such fact; provided that the voting power of the
Shares (or such other common equity into which the Shares have been
reclassified) directly or indirectly “beneficially owned,” as defined in Rule
13d-3 under the Exchange Act, by either of the Founders (as defined below) or
“group” (that includes one or more of our Founders) will exclude (A) any Shares
(or such other common equity into which the Shares have been reclassified)
directly or indirectly beneficially owned by the Founders on the Premium Payment
Date and (B) any Shares (or such other common equity into which the Shares have
been reclassified) directly or indirectly beneficially owned by the Founders as
a result of the acquisition by either of the Founders of equity grants (or the
exercise or conversion thereof) outstanding on the Premium Payment Date or
subsequently granted, in each case, made under the Company’s equity incentive
plans;

 

       “Founders” means (a) Todd McKinnon and J. Frederic Kerrest, and (b) each
of their respective Affiliated Holders. “Affiliated Holders” means, with respect
to any specified natural person, any company, partnership, trust, foundation or
other entity or investment vehicle for which such specified natural person
retains sole and dispositive power with respect to the Company’s Class B common
stock held by such company, partnership, trust, foundation or other entity or
investment vehicle, and the trustees, legal representatives, beneficiaries
and/or beneficial owners of such company, partnership, trust, foundation or
other entity or investment vehicle.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision, combination or a change
in par value or the mandatory reclassification of the Shares and the Company’s
Class B common stock into a single class of common stock pursuant to the terms
of the Company’s certificate of incorporation) as a result of which the Shares
would be converted into, or exchanged for, stock, other securities, other
property or assets, (II) any share exchange, consolidation or merger of Company
pursuant to which the Shares will be converted into cash, securities or other
property or assets or (III) any sale, lease or other transfer in one

 

17



--------------------------------------------------------------------------------

  transaction or a series of transactions of all or substantially all of the
consolidated assets of Company and its subsidiaries, taken as a whole, to any
person other than one of Company’s wholly owned subsidiaries. Notwithstanding
the foregoing, any transaction or transactions set forth in clause (A) above or
this clause (B) shall not constitute an Additional Termination Event if (x) at
least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares and cash payments made in
respect of dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock or ordinary shares that are
listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions, and (y) as a result of such transaction or
transactions, the Shares will consist of such consideration, excluding cash
payments for fractional Shares and cash payments made in respect of dissenters’
appraisal rights.

 

  (C) Default by Company or any of its Significant Subsidiaries (as defined
below) with respect to any mortgage, agreement or other instrument under which
there may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of USD 45 million (or its foreign
currency equivalent) in the aggregate of Company and/or any such Significant
Subsidiary, whether such indebtedness now exists or shall hereafter be created
(i) resulting in such indebtedness becoming or being declared due and payable
prior to its stated maturity or (ii) constituting a failure to pay the principal
or interest of any such debt when due and payable at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise, in each
case, after the expiration of any applicable grace periods, and such
acceleration shall not have been rescinded or annulled or such failure to pay or
default shall not have been cured or waived, or such indebtedness shall not have
been paid or discharged, as the case may be, within 30 days. “Significant
Subsidiary” means a “significant subsidiary” as defined in Article 1, Rule 1-02
of Regulation S-X under the Exchange Act; provided that, in the case of a
subsidiary that meets the criteria of clause (3) of such definition of
“significant subsidiary” but not clause (1) or (2) thereof, such subsidiary
shall not be deemed to be a Significant Subsidiary unless the subsidiary’s
income from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle exclusive of amounts
attributable to any non-controlling interests for the last completed fiscal year
prior to the date of such determination exceeds USD 15.0 million.

 

  (D) A final judgment or judgments for the payment of USD 45 million (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company or any of its Significant
Subsidiaries, which judgment is not discharged, bonded, paid, waived or stayed
within 60 days after (I) the date on which the right to appeal thereof has
expired if no such appeal has commenced, or (II) the date on which all rights to
appeal have been extinguished.

 

  (E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to effect a
commercially reasonable hedge of its exposure with respect to the Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

18



--------------------------------------------------------------------------------

  (i) No Collateral; No Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not and shall not be secured by any collateral. Each party
waives any and all rights it may have to set off obligations arising under the
Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

       If (a) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to the
Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Article 12 of the Equity Definitions (any
such amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(k)(i)).

 

19



--------------------------------------------------------------------------------

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in Section 9(k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(k)(ii) below, notwithstanding the foregoing, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by holders of all or substantially all Shares determined on a
per share basis (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Failure to Deliver:

   Inapplicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

20



--------------------------------------------------------------------------------

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, based on advice of counsel, following any delivery of Shares or Share
Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first applicable Settlement Date for the
first applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder. For the avoidance of
doubt, such adjustments will only be commercially reasonable in nature (such as
to consider changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares and the ability to maintain a commercially
reasonable hedge position in the Shares) and will not impact Company’s
unilateral right to settle in Shares.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in private placement procedures customary for offerings of
comparable size for an issuer comparable to Company with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). Company shall use commercially
reasonable efforts to cause the Private Placement Settlement of such Restricted
Shares to include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements for offerings of comparable size for an issuer
comparable to Company, all commercially reasonably acceptable to Dealer. In the
case of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or premium to any
Settlement Price (in the case of settlement of Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of

 

21



--------------------------------------------------------------------------------

  such applicable discount or premium, as the case may be, and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to Section 9(j)
above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

  (ii) If Company elects to settle the Transaction pursuant to this clause (ii)
(a “Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, commercially reasonable underwriting
discounts (if applicable), commercially reasonable commissions (if applicable),
indemnities due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements, all
reasonably acceptable to Dealer. If Dealer, in its sole commercially reasonable
discretion, is not satisfied with such procedures and documentation, Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer, by the open of
the regular trading session on the Exchange on the Exchange Business Day
immediately following the last day of the Resale Period, the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day were the “Valuation Date” for purposes of
computing such Settlement Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero, and in no event shall the realized net proceeds from such resale exceed
the Payment Obligation. In no event shall Company deliver a number of Restricted
Shares greater than the Maximum Number of Shares. Notwithstanding the foregoing,
Company shall be permitted, in its commercially reasonable discretion and in
good faith, to suspend or delay any Resale Period for customary “blackout
periods.”

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or

 

22



--------------------------------------------------------------------------------

  payment of any other amount or any other action by Dealer (or such affiliate
of Dealer). Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder [and after taking into account any Shares deliverable to
Dealer under the letter agreement dated [            ], 2018 between Dealer and
Company regarding Base Warrants (the “Base Warrant Confirmation”)]5, (i) the
Section 16 Percentage would exceed 8.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
[and after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation]6, (i) the Section 16 Percentage would exceed 8.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company (the
“Beneficial Ownership Notice”) that, after such delivery, (i) the Section 16
Percentage would not exceed 8.5%, and (ii) the Share Amount would not exceed the
Applicable Share Limit. For the avoidance of doubt, the number of Shares Company
is obligated to deliver to Dealer is determined as of the initial date of
delivery and, to the extent Company does not deliver to Dealer all of the Shares
that Dealer is obligated or entitled to receive on the initial date of delivery
because (i) the Section 16 Percentage would exceed 8.5%, or (ii) the Share
Amount would exceed the Applicable Share Limit, the subsequent delivery by
Company to Dealer after receipt of the Beneficial Ownership Notice will consist
of the remaining number of Shares Dealer is obligated or entitled to receive
from Counterparty, as determined on the initial date of delivery, without any
adjustment due to changes in the valuation of the Shares since the initial date
of delivery.

 

  (m) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

5  Include in Additional Warrant Confirmation.

6  Include in Additional Warrant Confirmation.

 

23



--------------------------------------------------------------------------------

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [Insert Number Equal to Two times the
Number of Shares on the Trade Date] (the “Maximum Number of Shares”) to Dealer
in connection with the Transaction (including, without limitation, any Shares
deliverable to Dealer as a result of any early termination of the Transaction).

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or commercially reasonable
hedge unwind activity hereunder in light of existing liquidity conditions (but
only in the case of a material decrease in liquidity relative to Dealer’s
expectations as of the Trade Date) or (ii) based on advice of counsel, to enable
Dealer to effect transactions in Shares in connection with its commercially
reasonable hedging, commercially reasonable hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (so long as such policies and procedures would generally be applicable
to counterparties similar to Company and transactions similar to the
Transaction); provided that no such Expiration Date or other date of valuation
or delivery may be postponed or added more than 80 Exchange Business Days after
the original Expiration Date or other date of valuation or delivery, as the case
may be.

 

24



--------------------------------------------------------------------------------

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v) Early Unwind. In the event that the sale of the “Firm Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Company fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (x) the Transaction and all of the respective rights
and obligations of Dealer and Company under the Transaction shall be cancelled
and terminated and (y) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (w)

Payment by Dealer. In the event that following payment of the Premium (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the

 

25



--------------------------------------------------------------------------------

  Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

  (x) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein, in all cases as such rules are applicable to
such party.

 

  (y) Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Determining Party or Dealer is called upon to make an adjustment or determine an
amount pursuant to the terms of this Confirmation or the Equity Definitions to
take into account the effect of an event, the Calculation Agent, Determining
Party or Dealer, as the case may be, shall make such adjustment or determine
such amount, as the case may be, by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

  (z) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (aa) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

 

  (bb) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Company and
Dealer.

 

  (cc) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  (dd) Payee Tax Representations. For the purpose of Section 3(f) of the
Agreement, Dealer makes the representations below:

 

  (i) Dealer is organized under the laws of the United States and its U.S.
taxpayer identification number is [            ]. It is “exempt” within the
meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c) from
information reporting on IRS Form 1099 and backup withholding.

 

  (ee) [Tax Forms. For the purpose of Section 4(a)(i) of the Agreement, Dealer
shall provide to Company a valid U.S. Internal Revenue Service Form W-9, or any
successor thereto, (i) on or before the date of execution of this Confirmation,
(ii) promptly upon reasonable demand by Company and (iii) promptly upon learning
that any such tax form previously provided by Dealer has become obsolete or
incorrect.]

 

26



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

 

Very truly yours, [Dealer]

By:    

Authorized Signatory Name:  

 

Accepted and confirmed

as of the Trade Date:

Okta, Inc.

By:    

Authorized Signatory Name:  